 



Exhibit 10.4

Quota Share Reinsurance Agreement
Number A-AFFORD-05- 001
Table of Contents

     
Article 1
  Recitals
Article 2
  Definitions
Article 3
  Business Reinsured
Article 4
  Obligatory Agreement
Article 5
  Term and Cancellation
Article 6
  Consideration
Article 7
  Loss and Loss Adjustment Expense
Article 8
  Reports and Remittances
Article 9
  Fronting Fees, Premium Taxes and Provisional Ceding Commission,
Article 10
  Errors and Omissions
Article 11
  Inspection of Records
Article 12
  Offset Clause
Article 13
  Arbitration
Article 14
  Honorable Undertaking
Article 15
  Assessments and Assignments
Article 16
  Conservation, Liquidation or Insolvency
Article 17
  Hold Harmless
Article 18
  Regulatory Matters
Article 19
  Loss in Excess of Policy Limits/Extra Contractual Obligations
Article 20
  Savings Clause
Article 21
  Unauthorized (Non-Admitted) Reinsurance
Article 22
  Program Review
Article 23
  Service of Suit
Article 24
  Intermediary
Article 25
  Miscellaneous

QUOTA SHARE

1



--------------------------------------------------------------------------------



 



QUOTA SHARE REINSURANCE AGREEMENT
NUMBER A-AFFORD-05- 001

This Agreement is made and entered into by and between OLD AMERICAN COUNTY
MUTUAL FIRE INSURANCE COMPANY (hereinafter referred to as the “Company”) and
AFFIRMATIVE INSURANCE COMPANY (hereinafter referred to as the “Reinsurer”).

THE COMPANY AND REINSURER HEREBY AGREE AS FOLLOWS:

ARTICLE 1 – RECITALS

1.1 The Company and Reinsurer hereby wish to enter into a reinsurance
arrangement through which the Company is to bear no business, credit or
insurance risk whatsoever (save the risk of the Reinsurer’s insolvency). The
Reinsurer shall hold the Company fully harmless and indemnify it for these and
all risks arising pursuant to this Agreement.

1.2 The Company and Reinsurer hereby agree that the full consideration provided
by the Company in exchange for the fees set forth herein, is to permit the
Policies as defined herein to be issued in the name of the Company and reinsured
one hundred percent (100%) under this Agreement.

1.3 It is understood and agreed that neither the Company nor the Reinsurer is
obligated by any representations or warranties made by any of the parties
involved in this transaction unless such representations and warranties are
formally included in writing, in this Agreement.

1.4 All business reinsured hereunder shall be produced by A-AFFORDABLE MANAGING
GENERAL AGENCY, INC. (Managing General Agent), in accordance with the terms and
conditions of the Managing General Agency Agreement effective April 1, 2002,
(Managing General Agency Agreement) between the Managing General Agent and the
Company, a copy of said Agreement is attached hereto and fully incorporated
herein.

1.5 This Agreement sets forth all of the duties and obligations between the
Company and the Reinsurer and supersedes any and all prior or contemporaneous or
written agreements with respect to matters referred to in this Agreement. This
Agreement may not be modified, amended or changed except by an agreement in
writing signed by both parties.

ARTICLE 2 – DEFINITIONS

2.1 “Policies” is defined as all policies, endorsements, certificates,
contracts, agreements and binders of insurance issued or renewed by Managing
General Agent or its designated representatives on or after the effective date
of this Agreement on behalf of the Company.

2.2 “Net Written Premium” is defined as the gross premium on all original and
renewal Policies written by the Company, less return premium and cancellations.

2.3 “Net Collected Premium” is defined as the total of all collected premiums,
including down payments received, on policies written by the Managing General
Agent between the Company and the Managing General Agent less return premium and
cancellations.

QUOTA SHARE

2



--------------------------------------------------------------------------------



 



2.4 “Loss in Excess of Policy Limits” (XPL) is defined as any amount which the
Company pays or would have been contractually held liable to pay had it not been
for the limit of the original Policy.

2.5 “Extra Contractual Obligation” (ECO) is defined as those liabilities not
covered under any other provision of this Agreement which arise from the
handling of any claim on business covered hereunder, because of, but not limited
to, failure by the Company to settle within the policy limit, or by reason of
alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of any action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such action. The date on which any ECO is incurred by the
Company shall be deemed, in all circumstances, to be the date of the original
disaster and/or casualty.

2.6 “Loss Adjustment Expense” shall mean expenditures by the Company that are
not part of the indemnity under the original policy (i.e. which do not
contribute to exhaustion of the original policy limit), made in connection with
the disposition of a claim, loss or legal proceeding (including investigation,
negotiation, cost of bonds, court costs, statutory penalties, prejudgment
interest or delayed damages, and interest on any judgment or award and legal
expenses of litigation) and the Company’s defense costs and legal expenses
incurred in direct connection with legal actions (including, but not limited to,
Declaratory Judgment actions) brought to determine the Company’s defense and/or
indemnification obligations that are allocable only to Policies and claims under
Policies subject to this Contract. Any Declaratory Judgment action expenses
shall be deemed to have been fully incurred on the same date as the original
loss (if any) giving rise to the action.

2.7 “Prejudgment Interest” or “Delayed Damages” shall mean interest or damages
added to a settlement, verdict, award or judgment based on the amount of time
prior to the settlement, verdict, award or judgment whether or not made part of
the settlement, verdict, award or judgment.

ARTICLE 3 – BUSINESS REINSURED

3.1 The Reinsurer hereby reinsures the Company for a one hundred percent (100%)
quota share in respect of all liability, including, but not limited to, losses
and Loss Adjustment Expenses, under Policies as classified by the Company in the
attached Schedule of Business.

3.2 It is understood that the classes of business reinsured under this Agreement
are deemed to include coverages required for non-resident drivers under the
motor vehicle financial responsibility law or the motor vehicle compulsory
insurance law or any similar law of any state or province, following the
provisions of the Company’s policies when they include or are deemed to include
so-called “Out of State Insurance” provisions.

3.3 All insurance under this Agreement shall be subject to the same rates,
terms, conditions and waivers, and to the same modifications and alterations as
the respective Policies of the Company.

QUOTA SHARE

3



--------------------------------------------------------------------------------



 



ARTICLE 4 – OBLIGATORY AGREEMENT

4.1 The Company agrees to cede to the Reinsurer, and the Reinsurer agrees to
accept from the Company, a one hundred percent (100%) quota share reinsurance
participation under all Policies effective on or after the effective date hereof
by the Company covering risks situated in Texas. The liability of the Reinsurer
shall commence obligatorily and simultaneously with that of the Company subject
to the terms, conditions and limitations set forth in this Agreement.

4.2 Business ceded hereunder shall include every original policy, rewrite,
renewal or extension (whether before or after the termination of this Agreement)
required by statute or by rule or regulation of the Texas Department of
Insurance, or other authority having competent jurisdiction, of any policy of
insurance originally ceded hereunder by the Company to the Reinsurer.

4.3 The parties understand and intend that the Managing General Agent and the
Reinsurer will agree on the rates to be charged under this program. Rate changes
proposed by the Reinsurer shall be incorporated into the rate filing by the
Managing General Agent.

ARTICLE 5 – TERM AND CANCELLATION

5.1 This Agreement shall become effective 12:00:01 a.m. (Central Standard Time)
on the first day of January 2005, as respects losses arising under Policies
effective on or after such date, and shall remain continuously in force unless
terminated by either party.

5.2 This Agreement may be terminated by either party at any annual anniversary,
giving the other party written notice at least ninety (90) days prior to such
date.

5.3 In addition to the provisions set forth in Article 5.2 herein, this
Agreement may be terminated at any time in accordance with the following terms
and conditions:

a. After thirty (30) days written notice by the Reinsurer or the Company in the
event the Reinsurer or Company:

     (i) Is acquired and/or merged by or in any manner becomes under the control
of any other company or corporation;

     (ii) Change a majority of its officers or board of directors; or

     (iii) Are the subject of a filing or petition or initiation of any
proceeding for supervision, rehabilitation, conservation or liquidation, or any
other proceedings for the protection of the Company’s or the Reinsurer’s
creditor.

b. By the Company, immediately and automatically, without prior written notice
should the Texas Department of Insurance require cancellation or disallow credit
for this reinsurance.

c. After fifteen (15) days written notice by the Reinsurer or the Company, in
the event of breach of conditions, fraud or default by either party under the
terms and conditions of the Agreement.

d. On the effective date of any termination of the Managing General Agency
Agreement.

5.4 When the Agreement terminates for any reason, reinsurance hereunder shall
continue to apply to the business in force at the time and date of termination
until expiration or cancellation of such business. The parties understand and
agree that any Policies with effective dates prior to the termination date, but
issued after the termination date, are covered under this Agreement.

QUOTA SHARE

4



--------------------------------------------------------------------------------



 



Additionally, the reinsurance hereunder shall continue to apply as to Policies
that must be issued or renewed, as a matter of state law or regulation or
because an agent (appointed by the Company at the request of the Reinsurer) has
not been timely canceled, or non-renewed, until the expiration dates on said
Policies.

5.5 Upon termination of this Agreement for any reason, the Reinsurer and the
Company shall not be relieved or released from any obligation that relate to
outstanding insurance business created by or under this Agreement. The parties
hereto expressly covenant and agree that they will cooperate with each other in
the handling of all such run-off insurance business until all Policies have
expired and all outstanding losses and Loss Adjustment Expenses have been
settled.

While by law and regulations, the Company recognizes its primary obligations to
its Policyholders, the Reinsurer recognizes that there shall be no cost or
involvement by the Company, unless specifically agreed, in servicing this
run-off. The Reinsurer shall bear all costs and expenses associated with
handling of such run-off business following the cancellation or termination of
this Agreement. If for any reason any managing general agent or agent fails to
service any such run-off business (or any business while the Agreement is still
in effect), including the payment of claims, then consistent with this
Agreement, the Reinsurer’s obligation with respect to such run-off business
shall continue and the Reinsurer shall either service such run-off business
directly or appoint, at the Reinsurer’s expense, a successor to such managing
general agent and/or agent, subject to the approval of the Company, which
approval shall not be unreasonably withheld. Such successor shall perform all of
the duties and obligations of the managing general agent and/or agent with
respect to servicing such run-off business.

5.6 Notices hereunder shall be provided in accordance with Article 23.2, hereof.

ARTICLE 6 – CONSIDERATION

6.1 In consideration of the acceptance by the Reinsurer of one hundred percent
(100%) of the Company’s liability on insurance business reinsured hereunder, the
Reinsurer is entitled to one hundred percent (100%) of the Net Premium produced
by the Managing General Agent and/or agent or the Reinsurer on Policies
reinsured less the Provisional Ceding Commission allowed to the Company, which
includes premium taxes and fronting fees on Policies subject to reinsurance
hereunder.

ARTICLE 7 – LOSS AND LOSS ADJUSTMENT EXPENSE

7.1 All loss settlements, judgments and all interest on said judgments,
including losses in excess of policy limits (XPL) and extra contractual
obligations (ECO) made by the Company or the Company’s designee under the terms
of this Agreement, whether under strict policy conditions or by way of
compromise, shall be unconditionally binding upon the Reinsurer. The Reinsurer
shall also be liable for one hundred percent (100%) of and pay, or cause to be
paid, on behalf of the Company all Loss Adjustment Expenses as defined in
Article 2.6. The Reinsurer shall be credited with all salvage or recoveries by
the Company on business reinsured hereunder.

7.2 The Reinsurer shall provide a loss adjustment expense allowance equal to
9.0% of net earned premium, inclusive of direct loss adjustment expense charged
to specific claim files. Such allowance shall be passed to the Managing General
Agency .

QUOTA SHARE

5



--------------------------------------------------------------------------------



 



7.3 Claims handling shall be accomplished by the Managing General Agent or its
designated representative (“Claims Agent”) pursuant to the Managing General
Agency Agreement and whose designation is subject to the Company’s continuing
approval and shall not be inconsistent with the terms and conditions of this
Agreement.

7.4 The Reinsurer’s share of losses, Loss Adjustment Expenses and loss
recoveries shall be carried into the monthly account for which provision is
hereinafter made; however, when the amount of loss paid by the Company under
insurance subject to this Agreement exceeds the balance due the Reinsurer
pursuant to Article 8, the Reinsurer will, at the option and the demand of the
Company, immediately reimburse the Company by special remittance. The Reinsurer
shall retain the right to deduct from any such special remittance any overdue
balance due the Reinsurer by the Company.

ARTICLE 8 – REPORTS AND REMITTANCES

8.1 Within thirty-five (35) days after the end of each calendar month, the
Company shall provide the Reinsurer a net monthly account of the following:

a. Ceded net written premium;
b. Ceded collected premium for the month;
c. Provisional Ceding Commission on such premium as provided in Article 9.1;
d. Ceded losses and Loss Adjustment Expenses paid during the month;
e. Ceded earned and unearned premium at the end of the month;
f. Ceded outstanding losses and Loss Adjustment Expenses at the end of the
month; and
g. Inception to date ceded uncollected premium.

8.2 The Company will immediately settle with the Reinsurer upon receipt of funds
from the Managing General Agency, any and all sums due to the Reinsurer, on a
Net Collected Premium basis, pursuant to this Agreement (b-c-d).

8.3 The Reinsurer shall remit balances due directly to the Company via wire
transfer within forty-eight (48) hours, or as soon as commercially feasible if
the net monthly account results in an amount due to the Company, or if during
the month, there are no funds to pay losses, and the Company submits additional
reports reflecting an amount due to the Company.

ARTICLE 9 – FRONTING FEES, PREMIUM TAXES AND PROVISIONAL CEDING COMMISSION,

9.1 The Reinsurer will allow the Company a Provisional Ceding Commission of
twenty-seven percent (27%), which shall be calculated on the basis of all Net
Written Premium reinsured hereunder and shall be settled on a Net Collected
Premium basis. The Provisional Ceding Commission paid to the Company by the
Reinsurer shall be adjusted periodically in accordance with the provisions of
Sections 9.4 below.

9.2 The Company will be liable for remitting state premium taxes based on net
written premium and net policy fees charged. If service fees charged on any
policy covered by this Agreement are deemed taxable for premium tax purposes,
then such service fees should be added to the net written premium and net policy
fees charged to determine the amount subject to Fronting Fees. Since premium
taxes are required to be paid semiannually on March 1st and

QUOTA SHARE

6



--------------------------------------------------------------------------------



 



August 1st, the Company may bill the Reinsurers for their proportionate share of
the prepayment and shall allow credit for premium taxes on the monthly accounts.

9.3 The Reinsurer acknowledges that the Company is not responsible for any
contingent commission adjustment, and any such adjustment shall be settled
directly between the Managing General Agent and the Reinsurer. The Reinsurer
shall seek any recovery for any contingent commission adjustment directly from
the Managing General Agent.

9.4 The Adjusted Ceding Commission Rate shall be calculated as follows and be
applied to net earned premium for the underwriting year under consideration as
follows:

a. If the ratio of losses incurred to net earned premium is 70.0% or greater,
then the Adjusted Ceding Commission for the underwriting year under
consideration shall be 24%;

b. If the ratio of losses incurred to net earned premium is less than 70.0%, but
not less than 58.0%, then the Adjusted Ceding Commission for the underwriting
year under consideration shall be 24.0%, plus 100% of the difference in
percentage points between 70.0% and the actual ratio of losses incurred to net
earned premium;

c. If the ratio of losses incurred to net earned premium is 58.0% or less, then
the Adjusted Ceding Commission for the underwriting year under consideration
shall be 36.0%.

Within 45 days of the end of the First Underwriting Year, and for each
subsequent quarter thereafter until all losses for the Policies in the First
Underwriting Year have been finally settled, the Managing General Agent shall
calculate and report the Adjusted Ceding Commission on net earned premium for
the First Underwriting Year, subject to the following:

a. With respect to the first and second calculation, if the Adjusted Ceding
Commission on net earned premium is greater than the Provisional Ceding
Commission previously allowed by the Reinsurer on net earned premium for the
underwriting year, the Reinsurer shall remit 75.0% of the difference to the
Managing General Agent as promptly as possible after receipt and verification of
the Managing General Agent’s report.

b. With respect to the third and each subsequent calculation, if the Adjusted
Ceding Commission on net earned premium is less than the Provisional Ceding
Commission previously allowed by the Reinsurer on net earned premium for the
underwriting year, the Managing General Agent shall remit the difference to the
Reinsurer with its report as promptly as possible after receipt and verification
of the Managing General Agent’s report. If the Adjusted Ceding Commission on net
earned premium is greater than the Provisional Ceding Commission previously
allowed by the Reinsurer on net earned premium for the underwriting year, the
Reinsurer shall remit the difference to the Managing General Agent as promptly
as possible after receipt and verification of the Managing General Agent’s
report, but in any event no more than 30 days following receipt and acceptance
of the report.

c. Each underwriting year subsequent to the First Underwriting Year shall
undergo the adjustment described above.

QUOTA SHARE

7



--------------------------------------------------------------------------------



 



ARTICLE 10 – ERRORS AND OMISSIONS

10.1 Inadvertent delays, errors or omissions made in connection with this
Agreement or any transaction hereunder shall not relieve either party from any
liability which would have attached had such delay, error or omission not
occurred, provided always that such error or omission is rectified as soon as
possible after discovery.

ARTICLE 11 – INSPECTION OF RECORDS

11.1 All records pertaining to Policies issued on behalf of the Company through
or by the Reinsurer or its designated representative subject to this Agreement,
shall be deemed to be jointly owned records of the Company and the Reinsurer,
and shall be made immediately available to the Company or the Reinsurer or their
representative or any duly appointed examiner for any State within the United
States; and these records shall be kept in the State of Texas. Notwithstanding
the foregoing, the Reinsurer is authorized to maintain duplicate working files
of all such records outside the State of Texas. The Company and the Reinsurer
agree that neither will destroy any such records in their possession without the
prior written approval of the other, except that the Company and Reinsurer shall
not be required to retain files longer than required by the guidelines set by
the Texas Department of Insurance.

ARTICLE 12 – OFFSET CLAUSE

12.1 The Company or the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Agreement. The
party asserting the right of offset may exercise such right at any time whether
the balances due are on account of premiums or losses or otherwise.

12.2 The Reinsurer and the Company shall not offset obligations arising under
this Agreement with obligations arising under any other agreement except to the
extent permitted under state law and/or regulations.

ARTICLE 13 – ARBITRATION

13.1 Unless both parties mutually agree to waive arbitration with respect to a
particular dispute, the parties to this Contract hereby agree that binding
arbitration shall be the sole remedy for any and all dispute(s) arising between
them with reference to any transactions, terms, or conditions under this
Contract including its formation and validity. Arbitration proceedings brought
hereunder shall be referred for final determination to the majority decision of
a Panel of three disinterested arbitrators. Notice of demand for arbitration
shall be made in writing and shall be served via certified or registered mail,
return receipt requested, on the Respondent to the Arbitration at the
Respondent’s current address. The notice requesting arbitration shall identify
the contract(s) involved in the dispute, the issues to be resolved in the view
of the Petitioner, and the arbitrator selected by the Petitioner. The term
“days” as used herein shall mean calendar days.

13.2 The Respondent shall appoint an arbitrator within 30 days of receiving a
request by the Petitioner in writing and served via certified or registered
mail, return receipt requested, to do so. At the same time as the appointment,
the Respondent shall identify in writing any issues which in its view must be
resolved in the arbitration proceeding and which were not identified by the
Petitioner. If the Respondent fails to appoint its arbitrator within 30 days of
being requested

QUOTA SHARE

8



--------------------------------------------------------------------------------



 



to do so, in writing, by the Petitioner, the Petitioner shall have the right to
appoint the second arbitrator. Within 30 days after their appointment, the two
arbitrators so chosen shall select a third arbitrator to act as umpire. If the
two arbitrators do not agree as to the selection of a third arbitrator within
60 days after their appointment, the third arbitrator shall be selected from a
list of six individuals (three named by each arbitrator) by a judge of the
federal district court in Dallas County, Texas.

13.3 Each arbitrator shall be a disinterested, active, or retired official or
officer of an insurance or reinsurance company, not under the control or
management of either party to this Contract, and shall have experience in the
class and type of business subject to this dispute.

13.4 Within 30 days after notice of appointment of all arbitrators, the
Petitioner and the Respondent shall each submit a statement of position to the
Panel.

13.5 Within 60 days after notice of appointment of all arbitrators, each party
shall provide the other with its relevant books, records, and/or other papers
not protected from disclosure by either the work-product or attorney client
privilege. Other than the exchange of relevant documents, both parties shall
refrain from engaging in any type of discovery including, but not limited to,
depositions and interrogatories.

13.6 Within 30 days following the exchange of documents, the Petitioner and the
Respondent shall submit re-hearing briefs to the Panel.

13.7 Unless some other location is mutually agreeable to the parties,
arbitration proceedings shall take place within the municipality wherein the
Home Office of the Company is located. Arbitration shall commence as soon as
practicable but in no event longer than 120 days after selection of the third
arbitrator with notice thereof to the parties. The specific time and site of
arbitration shall be promptly agreed to by the parties, or if no Contract is
reached, then determined by the Panel.

13.8 The Panel shall be relieved from applying the strict rules of evidence
and/or procedure and shall make its decision based on the custom and practice of
the insurance and reinsurance business with a view toward affecting this
Contract in a reasonable manner. Should either party fail to appear at an
arbitration and/or fail to furnish the Panel with any subpoenaed papers or
information, the Panel is empowered to proceed ex parte. The Panel shall make
its award within 60 days following the close of the hearing. The majority
decision of the Panel shall be final and binding upon the parties and shall be
reduced to a written award, which may include factual findings, and shall be
signed by any two of the three arbitrators, dated and delivered overnight to the
parties. The Panel may award pre-judgment and post-judgment interest, but in no
case shall the authority of the Panel extend to awarding punitive or exemplary
damages. Judgment may be entered upon the award by any court having
jurisdiction.

13.9 The expense of its own arbitrator, but shall equally share with the other
the expense of the third arbitrator. In the event that the two arbitrators are
chosen by one party, as above provided, the expense of the two arbitrators, the
third arbitrator and the arbitration shall be equally divided between the
Petitioner and the Respondent. Unless mutually agreed other wise, a court
reporter transcript shall be taken of the hearing with costs to be divided
equally between the parties. The remaining costs of arbitration shall be
allocated by the Panel.

13.10 The Arbitration proceeding brought hereunder, any or all provisions
contained herein, and arbitration awards entered pursuant to this Article are
specifically governed by, subject to

QUOTA SHARE

9



--------------------------------------------------------------------------------



 



and enforceable under the Federal Arbitration Act (Title 9, United States Code,
Sections 1-14, as amended.)

13.11 Each party agrees that time is of the essence with respect to all terms
and conditions referenced in this Article. All deadlines contained in this
Article may be extended by mutual Contract of the parties, and if the Panel has
been selected, the Panel’s Contract must also be obtained.

13.12 Each party agrees that any arbitration award entered pursuant to and
governed by this Article shall not have any precedential or collateral estoppel
effect on future arbitrations, proceedings, or controversies, if any, between
the parties. Any claim of res judicata or claim preclusion shall itself be
subject to arbitration.

13.13 This Article shall survive the termination of this Contract.

ARTICLE 14 – HONORABLE UNDERTAKING

14.1 The purposes of this Contract are not to be defeated by narrow or technical
legal interpretations of its provisions. This Contract shall be construed as an
honorable undertaking and should be interpreted for the purpose of giving effect
to the intentions of the parties hereto.

ARTICLE 15 – ASSESSMENTS AND ASSIGNMENTS

15.1 The Reinsurer hereby assumes liability for any and all costs, assessments
or assignments imposed as a result of Policies reinsured hereunder (whether
before or after the termination of this Agreement) levied or made by a guaranty
fund, insolvency fund, plan, pool, association, or other arrangement created by
statute or regulation including, but not limited to, assessments levied by the
Volunteer Fire Departments, TAIPA or the Texas Property & Casualty Insurance
Guaranty Association.

ARTICLE 16 – CONSERVATION, LIQUIDATION OR INSOLVENCY

16.1 In the event of the insolvency of the Company, the Reinsurance afforded by
this Agreement shall be payable directly by the Reinsurer to the Company or its
liquidator, receiver or statutory successor on the basis of the liability of the
Company under the Policies, without diminution because of the insolvency of the
Company, in accordance with the provisions of any State Law which may be
involved except:

a. where the Agreement specifically provides another payee of such reinsurance
in the event of the insolvency of the Company; or

b. where the Reinsurer with the consent of the direct insured(s) has assumed
such Policy obligations of the Company as direct obligations of the Reinsurer to
the payees under such policies and in substitution for the obligations of the
Company to the payees.

16.2 In the event of the insolvency of the Company, the liquidator, receiver, or
statutory successor of the Company shall give written notice to the Reinsurer of
the pendency of a claim against the insolvent Company on a Policy within a
reasonable time after such claim is filed in the insolvency proceedings. During
the pendency of such claim, the Reinsurer may investigate such claim and
interpose at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses which it may deem available to the Company
or its

QUOTA SHARE

10



--------------------------------------------------------------------------------



 



liquidator, receiver or statutory successor. The expense thus incurred by the
Reinsurer shall be chargeable, subject to court approval, against the insolvent
Company as part of the expense of liquidation to the extent of the proportionate
share of the benefits that may accrue to the Company solely as a result of the
defense undertaken by the Reinsurer.

16.3 If two (2) or more reinsurers are involved in the same claim and a majority
in interest elects to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Agreement as though such
expense had been incurred by the Company.

16.4 As respects subject business assumed as reinsurance under this Agreement,
the parties agree that if the Company has a conservator, liquidator, or receiver
appointed for it, or becomes the subject of any conservation, liquidation or
insolvency proceeding, and the Company is permitted to have all its liabilities
under the Policies reinsured hereunder assumed by another licensed insurer, such
assuming insurer shall be substituted for the Company as payee of any
reinsurance recoverable hereunder in respect of losses under Policies subject
hereto, and the Reinsurer shall make payments thereof directly to the
substituted insurer.

16.5 In the event the foregoing provisions apply, all the other provisions of
this Agreement shall apply to the substituted insurer in the same manner as if
said insurer were substituted for the Company as the reinsured party hereunder,
and to the extent this Agreement reinsures such substituted insurer, coverage
hereunder shall be excluded as respects the Company.

ARTICLE 17 – HOLD HARMLESS

17.1 In consideration of these presents and the reciprocal benefits derived by
the Company and the Reinsurer, the Reinsurer assumes liability for any and all
uncollected balances, unsettled finance agreements, claims, commission
adjustments, losses, loss corridors, demands, causes of action (including, but
not limited to, violations of the Texas Deceptive Trade Practices Act or
insurance laws or regulations), damages (including, but not limited to, any and
all extra contractual or liability in excess of policy limits), judgments and
expenses (including, but not limited to, attorney’s fees and costs of court)
which may be made against the Company and which are incurred, either directly or
indirectly, in connection with this Agreement or contracts related to this
Agreement or any actions or failure to take action by the Managing General Agent
or any agent or by the Company in successfully asserting its rights hereunder in
connection with or with respect to this Agreement. Notwithstanding anything to
the contrary, this provision shall not apply to fraud, dishonesty, theft or
collusion on the part of any Director, Officer or employee of the Company; or
policies not reinsured hereunder; or the Company’s failure to perform its duties
and obligations under this Agreement.

17.2 If, for any reason, the Managing General Agent or agent fails, or is
unable, to administer the Policies reinsured hereunder (whether the Agreement is
still in effect or the business is being run-off), the Reinsurer shall appoint,
a third party, subject to the Company’s approval, to administer the business in
accordance with the terms and conditions of this Agreement and the agreement
with the Managing General Agent. The Reinsurer shall be responsible for the cost
of such administration. The Company agrees to cooperate with the Reinsurer and
the third party administrator in the run-off of the business. If return premiums
or other funds need to be returned or paid to premium finance companies,
policyholders, sub-agents or any other party, the Reinsurer shall pay these
amounts if the Managing General Agent or agent does not.

QUOTA SHARE

11



--------------------------------------------------------------------------------



 



ARTICLE 18 – REGULATORY MATTERS

18.1 It is the parties’ understanding that the Texas Department of Insurance
views current premium due over ninety (90) days past due (aged by item and
effective date) from insureds or their designated representative to the Company
as non-admitted assets. In confirmation of the liabilities assumed by the
Reinsurer under this Agreement, the Reinsurer hereby assumes its share of all
liability and responsibility for all premiums in the course of collection.

18.2 The Reinsurer shall agree, at no cost to the Company, to take those actions
(including, but not limited to, modifications in how funds are handled and how
accounts are cleared and settled) and agree to those arrangements necessary to
ensure that the Company suffers no adverse impact because of this reinsurance
program and is in compliance with the laws of the State of Texas and regulations
promulgated by any governmental entity thereof, including the Texas Department
of Insurance, insofar as this reinsurance program is concerned, subject to the
provisions of Article 16.

18.3 The parties acknowledge that the Company is subject to Article 5.144 of the
Texas Insurance Code, which allows the Commissioner of Insurance to order
refunds or discounts of premiums determined to be excessive or unfairly
discriminatory. The Reinsurer and Managing General Agent agree to be bound by
any such determination by the Commissioner and to proportionately make any
refund or provide any discount ordered by the Commissioner. This provision shall
survive termination of this Agreement and the run-off of all policies under
Article 5 of this Agreement.

18.4 The parties acknowledge that the Company currently qualifies for the
non-standard auto exemption under subsection 13(f) of the Article 5.13 2 of the
Texas Insurance Code and the parties agree to take all necessary action for the
Company to continue to qualify for said exemption, including the limitation of
premium volume on new business and the non-renewal existing business.

ARTICLE 19 – LOSS IN EXCESS OF POLICY LIMITS/EXTRA CONTRACTUAL OBLIGATIONS

19.1 This Agreement shall protect the Company for one hundred percent (100%) of
any loss in excess of Policy limits (XPL) and/or one hundred percent (100%) of
the extra contractual obligations (ECO) which shall be deemed to be a loss under
the Policy involved and shall be subject to this Agreement.

19.2 Notwithstanding anything stated herein, this Agreement shall not apply to
any extra contractual obligation (ECO) incurred by the Company as a result of
any fraudulent and/or criminal act by any officer or director of the Company
acting individually or collectively or in collusion with any individual or
corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

ARTICLE 20 – SAVINGS CLAUSE

20.1 If any law or regulation of any Federal, State or Local Government of the
United States of America, or the ruling of officials having supervision over
insurance companies, should prohibit or render illegal this Agreement or any
portion thereof, as to risks or properties located in the jurisdiction of such
authority, either the Company or the Reinsurer may, upon written notice to the
other, suspend or abrogate this Agreement insofar as it relates to risks or

QUOTA SHARE

12



--------------------------------------------------------------------------------



 



properties located within such jurisdiction to such extent as may be necessary
to comply with such law, regulation or ruling. Such illegality shall in no way
affect any other portion thereof, provided, however, that the Reinsurer or the
Company may terminate or suspend this Agreement insofar as it relates to the
Business to which such law or regulation may apply.

20.2 Should any portion of this Agreement be held to be unenforceable by
Arbitration or any court of competent jurisdiction, the remainder of such
Agreement shall be construed as if originally written without the unenforceable
portion thereof, giving effect to the extent possible of the original intent of
the parties hereto as expressed in such Agreement as originally written.

ARTICLE 21 – UNAUTHORIZED (NON-ADMITTED) REINSURANCE

21.1 In the event the Company is unable to take reserve credit under this
Agreement or the Reinsurer’s A.M. Best rating is below “A-“, the Reinsurer
hereby agrees to secure delivery to the Company, prior to the effective date of
this Agreement, a clean, irrevocable, evergreen, unconditional letter of credit
drawn on a bank that is a member of the Federal Reserve System and approved by
the National Association of Insurance Commissioners, and in accordance with the
rules and regulations as set forth by the Texas Department of Insurance or any
other regulatory authority having jurisdiction, for an amount equal to the
Reinsurer’s share of the reserves for unearned premium and outstanding losses
and loss expenses, including incurred but not reported losses. The Company
agrees to furnish the Reinsurer with necessary accounting data to establish the
amount of such letter of credit.

21.2 In the event the Reinsurer and the Company mutually agree, the Reinsurer
may, instead of complying with Article 21.1, enter into a security trust
agreement and establish a trust account for the benefit of the Company in a bank
that is a member of the Federal Reserve System, approved by the National
Association of Insurance Commissioners and in accordance with the rules and
regulations as set forth by the Texas Department of Insurance or any other
regulatory authority having jurisdiction. Such amount shall be determined in
accordance with Article 21.1 above.

21.3 The assets deposited in the trust account shall be valued, according to
their current fair market value, and shall consist only of cash, certificates of
deposit, and/or investments of the types permitted by the Texas Insurance Code,
Article 5.75-1 (d), provided that such investments are issued by an institution
that is not the parent, subsidiary, or affiliate of either the guarantor or the
beneficiary.

21.4 The trust agreement shall further require that all settlements of account
between the Company and the Reinsurer be made in cash or its equivalent.

21.5 The Reinsurer and the Company hereby agree that the assets in the trust
account established pursuant to this Agreement may be withdrawn by the Company
at any time, notwithstanding any other provisions in this Agreement. Such
withdrawals shall be utilized and applied by the Company or its successors in
interest by operation of law, including without limitation any liquidator,
rehabilitator, receiver, or conservator of such Company, without diminution
because of insolvency on the part of the Company or the Reinsurer, only for the
following purposes:

a. to reimburse the Company for the Reinsurer’s share of premiums returned to
the owners of Policies reinsured under this Agreement on account of
cancellations of such Policies; or

QUOTA SHARE

13



--------------------------------------------------------------------------------



 



b. to reimburse the Company for the Reinsurer’s share of surrenders and benefits
or losses paid by the Company pursuant to the provisions of the Policies
reinsured under this Agreement; or

c. in the event of notice of termination of the trust, to fund an account with
the Company in an amount at least equal to the reinsurers share of reserves
described in Article 21.1 above; or

d. to pay any other amounts due the Company under this Agreement.

ARTICLE 22 – PROGRAM REVIEW

22.1 The Reinsurer acknowledges that it has been afforded the opportunity to
review the records of the Managing General Agent including but not limited to
rate levels, rate filings, underwriting guidelines and claims handling. Although
the Company may perform reviews as well, it is understood that the participation
of the Reinsurer on this contract is based upon its continuing due diligence and
not based upon due diligence performed by the Company.

ARTICLE 23 – SERVICE OF SUIT (BRMA 49C)

23.1 It is agreed that in the event the Reinsurer fails to pay any amount
claimed to be due hereunder, the Reinsurer, at the request of the Company, will
submit to the jurisdiction of any court of competent jurisdiction within the
United States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

23.2 Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefore, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

ARTICLE 24 – INTERMEDIARY

24.1 Neither party hereto has utilized the services of a Reinsurance
Intermediary for any actions taken with regard to the negotiation drafting,
and/or execution of this Agreement.

ARTICLE 25 – MISCELLANEOUS

25.1 This Agreement has been made and entered into in the State of Texas.

25.2 All notices required to be given hereunder shall be deemed to have been
duly given by personally delivering such notice in writing or by mailing it,
Certified Mail, return receipt requested, with postage prepaid. Any party may
change the address to which notices and other communications hereunder are to be
sent to such party by giving the other party written notice thereof in
accordance with this provision.

QUOTA SHARE

14



--------------------------------------------------------------------------------



 



25.3 This Agreement shall be binding upon the parties hereto, together with
their respective executors, administrators, personal representatives, heirs and
assigns.

25.4 This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

25.5 This Agreement may be amended, modified, or supplemented only by a written
instrument executed by all parties hereto.

25.6 This Agreement is the entire Agreement between the parties and supersedes
one and all previous agreements, written or oral, and amendments thereto.

25.7 A waiver by the Company, the Reinsurer or its designated representative of
any breach or default by the other party under this Agreement shall not
constitute a continuing waiver or a waiver by the Company, the Reinsurer or its
designated representative of any subsequent act in breach or of default
hereunder.

25.8 Headings used in this agreement are for reference purposes only and shall
not be deemed a part of this Agreement.

              The Company:   The Reinsurer:
 
            OLD AMERICAN COUNTY MUTUAL   AFFIRMATIVE INSURANCE COMPANY FIRE
INSURANCE COMPANY        
 
           
By:
  /s/ Thomas A. McCall   By:   /s/ Teresa K. Hitchcock

            Thomas A. McCall, President   Teresa K. Hitchcock, Assistant Vice
President
 
            Date: 2/10/2005   Date: 2/15/2005

QUOTA SHARE

15



--------------------------------------------------------------------------------



 



SCHEDULE OF BUSINESS

The Company, the Reinsurer and the Managing General Agent agree that the
Managing General Agent has the authority to accept, on forms approved by the
Company, any Policy, endorsement, binder, certificate, or proposal for
insurance. The Managing General Agent’s authority is limited by this Schedule of
Business.

     Overall:

         

  Projected Treaty Year Premium   $40,000,000

  Maximum Treaty Year Premium   $50,000,000

  Territory   Texas only

  Maximum policy term   Twelve Months

     Lines of business and maximum limits of liability

                                  Coverage             Maximum Limits

  Bodily Injury Liability   $25,023 each person

      $50,023 each accident

  Property Damage Liability   $25,023 each accident
 
       

  Uninsured/Underinsured Motorists    

                      Bodily Injury   $20,023 each person

      $40,023 each accident

                      Property Damage   $15,023 each accident
 
       

  Personal Injury Protection   $2,500 each person
 
       

  Medical payments   $500 each person
 
       

  Physical Damage   $50,000 each automobile

This Agreement does not apply to and specifically excludes the following:

a. Any business not produced by A-AFFORDABLE MANAGING GENERAL AGENCY, INC. or

b. Any business not classified as private passenger automobile liability or
physical damage, or

c. Exclusions specified within the Quota Share Reinsurance Agreement.

QUOTA SHARE

16